Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE
This action replaces the Non-Final action mailed on 12 July 2021.
Claim Status
Claims 1 and 21-38 are pending.  Claims 2-20 are cancelled.  Claims 1 and 21-38 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 February 2019 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/EP2017/070946 (filed 08/18/2017).  The instant application claims benefit of foreign application, EUROPEAN PATENT OFFICE (EPO) 16184975.7 (filed 08/19/2016).  The instant application has been granted the benefit date, 19 August 2016, from the application EUROPEAN PATENT OFFICE (EPO) 16184975.7.  
Claim Objections
Claims 27-28 are objected to because of the following informalities: There is a typographical error in claims 27-28.  The examiner believe that the applicant intended to write “CD8α” rather than “CD8a.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are recited below:

    PNG
    media_image1.png
    145
    654
    media_image1.png
    Greyscale

The instant specification provides no limiting definition or examples for the phrase, “plasma membrane targeting sequence.”  The only reference to this phrase in the instant specification is found at page 5, lines 3-4:

    PNG
    media_image2.png
    99
    1380
    media_image2.png
    Greyscale

The examiner has searched Google for the phrase, “plasma membrane targeting sequence” but was unable to find any use of this phrase in the context of CARs.  Therefore, the specification being unhelpful for understanding this term and this phrase not being a term of art, the examiner is left confused as how to interpret this phrase. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Orentas  & Bønsdorff
Claims 1 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Orentas et al. (Frontiers in ONCOLOGY. December 2012, Volume 2, Article 194, 1-16) in view of Bønsdorff et al. (WO2015/044218).
Claim 1 is directed to a nucleic acid molecule comprising a sequence encoding a chimeric antigen receptor (CAR) directed against the antigen CD146, wherein said CAR when expressed on the surface of an immune effector cell is capable of binding to the antigen CD146 expressed on a target cell surface and, wherein said CAR comprises an antigen-binding domain comprising a VL sequence and a VH sequence defined by: a) SEQ ID NOs. 5 and 6.
Claim 37 is directed to a nucleic acid molecule comprising one or more sequences encoding a polypeptide selected from the group consisting of: 
e) SEQ ID NO.: 5, 
f) SEQ ID NO.: 6, 
g) a polypeptide capable of specifically binding CD146, 

i) a fragment of any one of e)-h).  
Claim 38 specifies that the nucleic acid of claim 38 is a CAR-T construct.
	Orentas et al. teach, “Technological advances now allow us to rapidly produce CARs and other antibody-derived therapeutics targeting cell surface receptors. To maximize the potential of these new technologies, relevant extracellular targets must be identified…several potential new targets shared among several pediatric solid
tumors are herein identified, such as MCAM (MUC18)” (abstract).  A skilled artisan knows that CD146 is a synonym for MCAM and MUC18.  Table 3, page 7 of Orentas et al. lists CD146 (MCAM, MUC18) as a top target for immunotherapy in pre-B ALL cancer type. Accordingly, Orentas et al. would suggest to a person of ordinary skill in the art of CAR T-cell therapy to produce a CAR T-cell nucleic acid construct that could be used to target T cells to pre-B acute lymphocytic leukemia malignancies in patients and other cancer types (Orentas demonstrates presence of CD146 in several other cancer types throughout their paper).  Orentas indicates that scFv binding domains are a part of chimeric antigen receptors (CARs).  Orentas teaches immunotherapies comprising CAR-modified T cells specific for B_ALL (page 6, Target specific observations section), thereby suggesting the limitations of instant claims 31-36.
	Orentas et al. does not identify instant SEQ ID NOs 5-6 as exemplary VL and VH domains of an antibody targeting CD146 which could be used to construct a CAR.
However, Bønsdorff et al. teach an antibody that specifically targets CD146 and contains VL and VH domains.  This antibody of Bønsdorff et al. is further disclosed as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the VH and VL domains from Bønsdorff to produce a chimeric antigen receptor (CAR) that targets CD146 as recommended by Orentas.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suggestion to product a CAR that targets CD146 to treat pre-B ALL; anti-CD146 antibody having VH and VL sequences that can be used for immunotherapies) are taught by Orentas or Bønsdorff  and further they are taught in various combinations and are shown to be used as VL and VH elements in immunotherapies.  It would be therefore predictably obvious to use a combination of these elements in a nucleic acid encoding a CAR and in cancer immunotherapies using CAR T cells.  

Therefore the nucleic acid construct and method as taught by Orentas et al in view of Bønsdorff et al. would have been prima facie obvious over the nucleic acid construct and method of the instant application.

Orentas, Bønsdorff & Schaefer
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Orentas et al. (Frontiers in ONCOLOGY. December 2012, Volume 2, Article 194, 1-16) in view of Bønsdorff et al. (WO2015/044218) as applied to claim 1 and further in view of  Schaefer et al. (“Chapter 3 Construction of scFv Fragments from Hybridoma or Spleen Cells by PCR assembly.”  R. Kontermann and S. Dubel (eds.), Antibody Engineering Vol. 1, DOI 10.1007/978-3-642-01144-3_3, # Springer-Verlag Berlin Heidelberg 2010).
Claims 21-23 recite an arrangement of scFv having a VL sequence, a (G4S)4 linker and a VH sequence.  While Orentas in view of Bønsdorff suggest an scFv comprising SEQ ID NOs 5-6 and which targets CD146, neither reference explain that the scFv can be arranged to have  a VL sequence, a (G4S)4 linker and a VH sequence.
However, Schaefer et al. is a review article about chimeric antigen receptors which demonstrated that dependent claims 22-23 are prima facie obvious to a person having ordinary skill in the art of making CARs.

Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suggestion to product a CAR that targets CD146 to treat pre-B ALL; anti-CD146 antibody having VH and VL sequences that can be used for immunotherapies; scFv with a (G4S)4 linker) are taught by Orentas or Bønsdorff  or Schaefer and further they are taught in various combinations and are shown to be used as VL and VH element in immunotherapies.  It would be therefore predictably obvious to use a combination of these elements in a nucleic acid encoding a CAR and in cancer immunotherapies using CAR T cells.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Orentas and Bønsdorff and Schaefer because the molecular biology required to produce a CAR from antibody sequences  and scFv having a structure of VL-(G4S)4-VH were known and practiced prior to the instant application.
prima facie obvious over the nucleic acid construct and method of the instant application.

Orentas, Bønsdorff & Shi
Claims 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Orentas et al. (Frontiers in ONCOLOGY. December 2012, Volume 2, Article 194, 1-16) in view of Bønsdorff et al. (WO2015/044218) as applied to claim 1 and further in view of Shi et al. (Molecular Cancer 2014, 13:219, page 1-8).
Claims 24 and 26-28 recite various components and  variants of CARs known to persons of ordinary skill in the art.  Neither Orentas nor Bønsdorff teach these details.
However, Shi is a review article about chimeric antigen receptors which demonstrated that dependent claims 24 and 26-28 are prima facie obvious to a person having ordinary skill in the art of making CARs.  Shi et al. teach, “The classic CAR consists of an extracellular antigen recognition domain attached to an extracellular spacer/hinge domain, a TM region that anchors the receptor to the cell surface and a signaling endodomain” (page 1, col.2, CAR binding domain section) and “strategy involves the engineering of autologous T-cells with a chimeric antigen receptor (CAR), which is composed of a specific antigen-binding moiety that is derived from the variable regions of a monoclonal antibody (mAb) and linked through a hinge and a transmembrane (TM) motif to a cytoplasmic lymphocyte-signaling moiety” (page 1, col.1, last parag).  Shi et al. also teach Fig.1A that depicts a CAR having a co-
Regarding claim 24, Shi et al. teach “the requirement of a spacer/hinge domain inserted between the scFv binding and transmembrane (TM) domain in CD3z-signaling CARs for its stable expression on the surface of T cells” (page 3, col.2, CAR hinge and transmembrane section).  The examiner interprets the transmembrane domain as having a motif that targets/positions the CAR in the plasma membrane of the T-cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orentas, Bønsdorff and Shi  to produce a chimeric antigen receptor (CAR) that targets CD146 and has hinge, transmembrane, signaling and co-stimulatory domains.
Shi et al. also teach CARs containing “CD8α hinge and transmembrane domains” (page 2, col. 2), thereby suggesting the limitations of claims 27-28.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suggestion to product a CAR that targets CD146 to treat pre-B ALL; anti-CD146 antibody having VH and VL sequences that can be used for immunotherapies; obvious variations and components of CARs including hinge, transmembrane, signaling and co-stimulatory domains) are taught by Orentas or Bønsdorff or Shi and further they are taught in various combinations and are shown to 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Orentas and Bønsdorff and Shi because the molecular biology required to produce a CAR from antibody sequences and hinge, transmembrane, signaling and co-stimulatory domains were known and practiced prior to the instant application.
Therefore the nucleic acid construct and method as taught by Orentas et al in view of Bønsdorff et al. and further in view of Shi et al. would have been prima facie obvious over the nucleic acid construct and method of the instant application.

Orentas, Bønsdorff & Bridgeman
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Orentas et al. (Frontiers in ONCOLOGY. December 2012, Volume 2, Article 194, 1-16) in view of Bønsdorff et al. (WO2015/044218) as applied to claim 1 and further in view of Bridgeman et al. (Current Gene Therapy, 2010, 10, 77-90).
Claim 29 is directed to the nucleic acid molecule of claim 1, wherein  said nucleic acid molecule is RNA. 
As described in the 35 USC 103 rejection over Orentas and Bønsdorff, these references suggest a nucleic acid encoding an anti-CD146 CAR.  However, these references suggest a DNA molecule encoding the CAR.
st full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orentas, Bønsdorff and Bridgeman  to produce an RNA molecule that encodes a chimeric antigen receptor (CAR) that targets CD146 and encodes the sequences SEQ ID NOs 5-6.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suggestion to product a CAR that targets CD146 to treat pre-B ALL; anti-CD146 antibody having VH and VL sequences that can be used for immunotherapies; CARs encoded by RNA) are taught by Orentas or Bønsdorff or Bergman and further they are taught in various combinations and are shown to be used as scFvs and CARs in immunotherapies.  It would be therefore predictably obvious to use a combination of these elements in a nucleic acid encoding a CAR and in cancer immunotherapies using CAR T cells.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Orentas and Bønsdorff and Bergman because the molecular biology required to produce an RNA encoding a CAR from antibody sequences were known and practiced prior to the instant application.
prima facie obvious over the nucleic acid construct and method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633